Citation Nr: 0709724	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an effective date prior to August 30, 
2002, for a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

2.  Entitlement to an effective date prior to August 30, 
2002, for service connection for an adjustment disorder with 
mixed anxiety and depressed mood secondary to service-
connected skin disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This case was remanded by the Board in February 2006 for 
additional notice to the veteran and readjudication of the 
earlier effective date claims.  That notice and 
readjudication action was completed, and the case was 
returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The veteran previously appeared and testified at a personal 
hearing in October 2005 before a Veterans Law Judge sitting 
at the RO (Travel Board hearing).  A transcript of that 
hearing testimony was made and is included in the veteran's 
claims file.

A February 2007 letter from the Board to the veteran advised 
him that the Veterans Law Judge who conducted the October 
2005 Board hearing was no longer employed by the Board, and 
requested from the veteran clarification regarding hearing 
requests.  In response, in March 2007, the veteran indicated 
that he wanted another hearing before a Veterans Law Judge at 
the RO (Travel Board hearing). 

Given the expressed intent of the veteran to attend an in-
person hearing (Travel Board hearing) at the RO, this case 
must be returned to the RO to arrange for such hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704, 20.705 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, or if the veteran withdraws 
the hearing request or fails to report for 
the scheduled hearing, the claims file 
should be returned to the Board for 
appellate review.

The purpose of this remand is to comply with the veteran's 
request for a Travel Board hearing.  The Board intimates no 
opinion, either favorable or unfavorable, as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




